Citation Nr: 0116605	
Decision Date: 06/19/01    Archive Date: 06/26/01

DOCKET NO.  00-23 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than January 25, 
1999, for the grant of service connection for post-traumatic 
stress disorder (PTSD) disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel





INTRODUCTION

The appellant served on active duty in the Army from January 
1970 to September 1971.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from a February 2000 
rating decision of the St. Petersburg, Florida Regional 
Office (RO) of the Department of Veterans Affairs (VA) which 
denied the appellant's claim of entitlement to an earlier 
effective date for the grant of service connection for post-
traumatic stress disorder (PTSD).

The Board notes that, in March 2000, the appellant submitted 
a Notice of Disagreement (NOD) in response to the assignment 
of a 50 percent initial evaluation for the PTSD disability in 
the October 1999 rating decision.  A Statement of the Case 
(SOC) has not yet been issued.  Pursuant to the holding of 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter Court) in Manlincon v. West, 12 Vet. 
App. 238 (1999), an SOC should have been issued.  However, in 
a written statement submitted in August 2000, the appellant 
stated that he wished to withdraw his appeal on the issue of 
a higher evaluation for the PTSD disability.  Since an NOD 
may be withdrawn in writing before a timely Substantive 
Appeal is filed, as per 38 C.F.R. § 20.204(a), the Board 
finds that the August 2000 written statement submitted by the 
appellant to the RO effectively withdrew his appeal of the 50 
percent evaluation for PTSD.  Thus, Manlincon is not for 
application in this instance.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  On January 25, 1999, the appellant submitted a claim for 
service connection for PTSD.

3.  No earlier claim for PTSD is shown.


CONCLUSION OF LAW

The criteria for assigning an effective date earlier than 
January 25, 1999 for the award of service connection for PTSD 
have not been met.  38 U.S.C.A. §§ 5107(b), 5110 (West 1991 & 
Supp. 2000); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107); 38 C.F.R. §§ 3.151, 3.155, 3.160, 3.400 (2000); 
Ephraim v. Brown, 82 F.3d 399, 401 (Fed. Cir. 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board concludes that, under the law, the effective date 
in this case cannot be earlier than January 25, 1999, the 
date the claim for PTSD was received.  The reasons and bases 
for the Board's decision are set forth below.  

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the earlier effective date 
claim have been properly developed and that no useful purpose 
would be served by remanding said issue with directions to 
provide further assistance to the appellant.  There is no 
indication that additional relevant records exist than those 
already of record.  Thus, the Board concludes that the 
evidence is sufficient for reaching a fair and well-reasoned 
decision with respect to the issue on appeal, and that the 
duty to assist appellant has been satisfied.  

The Board is aware that, in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  With few exceptions, 
this law is applicable to all claims filed on or after the 
date of enactment, or filed before the date of enactment and 
not yet final as of that date.  However, in this case, even 
though the RO did not have the benefit of the explicit 
provisions of VCAA, VA's duties with respect to the veteran's 
claim have been fulfilled.

The law essentially provides that VA has a duty to notify the 
appellant and his representative of any information and 
evidence needed to substantiate and complete a claim.  
However, the Board finds that the VA has met its duty to 
advise and notify the appellant in this case.  Specifically, 
the appellant was advised and notified of the evidence 
necessary to establish an earlier effective date in the 
Statement of the Case issued in September 2000.  The Board 
finds that the discussions in the rating decision, SOC and RO 
letters sent to the appellant in effect informed him of the 
information and evidence that would needed to substantiate 
his claim and complied with VA's notification requirements.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection or a 
claim reopened after final adjudication "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a).  With a claim for service connection, 
the effective date of an award will be (1) the day following 
separation from active service or the date entitlement arose 
if the claim is received within one year after separation 
from service or (2) the date of receipt of claim or date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151.  Any communication or action indicating an 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  

A report of examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits, if the report relates to a 
disability which may establish entitlement.  Once a formal 
claim for compensation has been allowed, receipt of a report 
of examination or hospitalization by VA or uniformed services 
will be accepted as an informal claim for increased benefits.  
The date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim, only when such 
reports relate to examination or treatment of a disability 
for which service-connection has previously been established 
or when a claim specifying the benefit sought is received 
within one year from the date of such examination, treatment 
or hospital admission.  38 C.F.R. § 3.157.

In January 1999, the appellant submitted a VA Form 21-4138 to 
the RO that contained a request for service connection for 
"delayed stress syndrome" that the RO interpreted as a 
claim for PTSD.  The appellant underwent a VA psychiatric 
examination in October 1999.  In the associated report, the 
VA examiner rendered an Axis I diagnosis of PTSD.  This is 
the first PTSD diagnosis of record.

As the RO assigned an effective date of January 25, 1999 for 
the grant of service connection for PTSD, the initial inquiry 
concerns whether there was a claim for entitlement to service 
connection for PTSD filed before the current effective date 
of the grant of service connection in January 1999.

As noted above, when a claim for service connection benefits 
is filed within a year of the veteran's separation from the 
service, the effective date of an award of disability 
compensation is the date following separation from active 
service.  However, in this instance, the appellant's initial 
claim for service connection for PTSD was not filed until 
January 1999, more than 27 years after his separation from 
service.

The appellant and his representative have strenuously argued 
that the grant of service connection should be back to March 
1975, when the appellant submitted a VA Form 21-526 and 
declared that he was seeking service connection for "mental 
disorder- nerves- 1970 in Vietnam."  The thrust of their 
argument rests on the fact that the October 1975 notice 
letter for the RO rating action of that month denying the 
March 1975 claim for service connection for a nervous 
condition was sent to the appellant at his parents' address 
(as given by the appellant on the March 1975 claim) and not 
the address supplied by the appellant in September 1975.

However, the Board notes that issue of entitlement to service 
connection specifically for PTSD was not the subject of any 
prior denial.  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit Court) has held that a newly 
diagnosed disorder, whether or not medically related to a 
previously diagnosed disorder, can not be the same claim when 
it has not been previously considered.  Ephraim v. Brown, 82 
F. 3d 399, 401 (Fed. Cir. 1996) (Service connection for 
depressive neurosis versus newly diagnosed post-traumatic 
stress disorder).  It was further held that a claim based on 
the diagnosis of a new disorder, taken alone or in 
combination with a prior diagnosis of a related disorder, 
states a new claim, for the purpose of the jurisdictional 
requirement, when the new disorder had not previously been 
diagnosed and considered.  Id. at 402.

In a subsequent precedential decision, the Court, citing the 
Federal Circuit Court in Ephraim, supra, held that, where 
there has been a previous denial of service connection for a 
psychiatric disorder other than PTSD, a subsequent PTSD claim 
is an original claim, not a claim to reopen.  Patton v. West, 
12 Vet. App. 272, 278 (1999).  Therefore, the PTSD claim at 
issue is a new claim, although the March 1975 claim and the 
January 1999 claim both relate to mental disorders.  The 
appellant's claim of service connection for PTSD on January 
25, 1999 was therefore properly considered by the RO on a de 
novo basis, since the claim for service connection for PTSD 
was a new claim.  Accordingly, the Board finds no basis upon 
which to award an effective date earlier than the date of 
receipt of that claim, January 25, 1999.  See 38 U.S.C.A. 
§ 5110(a).

The Board concludes that, under the law, the effective date 
in this case cannot be earlier than the date the claim that 
was subsequently granted was received, January 25, 1999, even 
if, assuming arguendo, that the evidence of record suggests 
the appellant has had PTSD ever since service.  As stated 
above, the general effective date provisions of an award of 
disability compensation based on an original claim for direct 
service connection or a claim reopened after final 
disallowance shall be the day following separation from 
active service or the date entitlement arose, if the claim is 
received within one year after separation from service; 
otherwise, it shall be the date of receipt of the claim, or 
the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).  Since the date of the VA examination in 
October 1999 is the date that it was first medically 
determined that the appellant had a diagnosis of PTSD, 
October 4, 1999 is the date entitlement arose.  The RO 
granted service connection even earlier, to January 25, 1999, 
the date of the claim.  Nothing in the pertinent statute or 
regulations provides for any earlier date than that assigned 
by the RO.

Based on the above, the earliest date of receipt of a claim 
for service connection for PTSD is clearly January 25, 1999, 
the date the RO received notice of the appellant's intent to 
pursue a PTSD claim.  There is no evidence on file that can 
be construed as an informal or formal claim prior to January 
25, 1999.  See 38 C.F.R. §§ 3.1(p), 3.151, 3.155.


ORDER

Entitlement to an effective date earlier than January 25, 
1999 for the grant of service connection for PTSD is denied.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

